FILED
                             NOT FOR PUBLICATION                             JUL 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSELITO OLIVEROS KHOLOMA,                       No. 09-72085

               Petitioner,                       Agency No. A077-346-442

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Joselito Oliveros Kholoma, a native and citizen of the Philippines, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction

under 8 U.S.C. § 1252. We review de novo questions of law, Ramirez-Villalpando


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Holder, 645 F.3d 1035, 1038 (9th Cir. 2011), and we deny the petition for

review.

      The BIA correctly determined that Kholoma’s conviction under California

Penal Code § 487(a) constituted an aggravated felony theft offense where the

record of conviction established that Kholoma pled guilty to grand theft of

personal property. See id. at 1040-41 (relying on a complaint and an abstract of

judgment, both of which specified that the offense involved personal property, to

conclude that the petitioner’s conviction under § 487(a) qualified as a theft

offense). Kholoma is therefore removable as an aggravated felon, see 8 U.S.C.

§ 1227(a)(2)(A)(iii), and statutorily ineligible for cancellation of removal, see 8

U.S.C. § 1229b(a)(3).

      We do not address Kholoma’s contention that he is not removable under 8

U.S.C. § 1227(a)(2)(A)(ii) because the BIA only affirmed the IJ’s finding of

removability under 8 U.S.C. § 1227(a)(2)(A)(iii). See Santiago-Rodriguez v.

Holder, 657 F.3d 820, 829 (9th Cir. 2011) (review is limited to the grounds relied

upon by the BIA).

      Kholoma’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                           2                                    09-72085